Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

5.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 1, 2, 6, 7, 9-12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KASSOW et al. (US 2013/0255426 A1) in view of LI et al. (US 2019/0114482 A1).

	Regarding claims 1 and 11, KASSOW et al. discloses a control device (i.e. controlling means 24) that controls a robot (i.e. robot according to the shown embodiment of the invention is generally designated by reference numeral 1 and comprises a base 2, joints 3, 4 and 5, arm sections 7 and 8 and an end effector 6 in the shown embodiment in form of a gripper) based on a work sequence in which a plurality of commands including a first command and a second command are arrayed (i.e. The pick-and-place operation comprises four actions/commands to be performed by the robot indicated by 23, 24, 25 and 26 on FIG. 9, where 23 indicates a pick operation (first command), and 24 indicates the movement to the destination(second command)) [0077, 0082, 0087, 0092], and display method for causing, based on a work sequence in which a plurality of commands including a first command for operating a hand of a robot and a second command different from the first command are arrayed, a display section of a control device, which controls the robot, to display the work sequence,
 the control device and display method comprising:
	a display control section (i.e. external programming/control unit 11a) configured to display the work sequence on a display section (i.e. FIGs. 8-10(a) show a number of display sections) [0086]; and
	a storing section (i.e.  information storage 11b and a database 11c) configured to store display position relation information including first display position relation information indicating a relative first display position relation between a display position of the first command in the work sequence displayed on the display section and a display position of the second command in the work sequence displayed on the display section (i.e. the four pick-and-place operation actions/commands indicated by 23, 24, 25 and 26 on FIG. 9 are shown in the right side of the display, the display showing the relationship in position between commands)[0086; FIG. 7], the first command is a command for operating a hand (i.e. 23 indicates a pick operation with an end effector) [0025; FIG. 9].
	KASSOW et al. does not disclose wherein the display control section causes the display section to display attention calling information when a relative display position relation between the first command and the second command and the first display position relation indicated by the first display position relation information stored in the storing section coincide in the work sequence.
	However, LI et al. discloses user interface 702 that displays an error message (attention calling information) based on an error detection of sequencing information of an inspection task in the wrong order [0137].
	It is acknowledged that the specification of the present invention states that “even when any one of the display position relations between the two or more commands among the plurality of commands arrayed as the work sequence coincides with the undesirable display position relation, the user sometimes does not notice that the display position relation between the two or more commands coincides with the undesirable display position relation [0058].
	Since it is considered by the Office for sequencing inspection information in the wrong order to be undesirable to be displayed, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of KASSOW et al. to include the error detection features of LI et al. in order to assist the user in performing tasks.

	Regarding claims 2 and 12, KASSOW et al. in view of LI et al. discloses the control device and display method according to claims 1 and 11 as shown above.
	KASSOW et al. does not disclose wherein the first display position relation indicated by the first display position relation information is a display position relation in which the second command is located immediately before the first command in the work sequence displayed on the display section.
	However, LI et al. discloses user interface 702 that displays an error message (attention calling information) based on an error detection of sequencing information of an inspection task in the wrong order [0137].
	Since it is considered by the Office that sequencing information is placed in the wrong order can be a second command located before a first command, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of KASSOW et al. to include the error detection features of LI et al. in order to assist the user in performing tasks.

	Regarding claims 6 and 16, KASSOW et al. in view of LI et al. discloses the control device and display method according to claims 1 and 11 as shown above.
	KASSOW et al. further discloses wherein the plurality of commands includes a third command (i.e. 25 indicates the place operation (third command) performed by the end effector at the destination point in FIG. 9) [0092], the display position relation information includes second display position relation information indicating a relative second display position relation among the first command, the second command, and the third command (i.e. FIG. 9 shows the relationship in position between operations 23-25).
 	Neither KASSOW et al. nor LI et al. specifically disclose that the second command is a command for moving the movable section included in the robot in the second direction, and the third command is a command for moving the movable section included in the robot in a third direction different from both of the second direction and a direction opposite to the second direction.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of KASSOW et al. to include that the second command is a command for moving the movable section included in the robot in the second direction, and the third command is a command for moving the movable section included in the robot in a third direction different from both of the second direction and a direction opposite to the second direction, since the robot of KASSOW et al. as constructed facilitates movement of the arms in multiple directions to move an object.
	 Neither KASSOW et al. nor LI et al. specifically disclose the second display position relation indicated by the second display position relation information is a display position relation in which the second command is located immediately before the first command in the work sequence displayed on the display section and is a display position relation in which the third command is located immediately after the first command in the work sequence displayed on the display section, and

the display control section causes the display section to display the attention calling information when a relative display position relation among the first command, the second command, and the third command and the second display position relation indicated by the second display position relation information stored in the storing section coincide in the work sequence.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and mehtod of KASSOW et al. in view of LI et al. to include the second display position relation indicated by the second display position relation information is a display position relation in which the second command is located immediately before the first command in the work sequence displayed on the display section and is a display position relation in which the third command is located immediately after the first command in the work sequence displayed on the display section, and the display control section causes the display section to display the attention calling information when a relative display position relation among the first command, the second command, and the third command and the second display position relation indicated by the second display position relation information stored in the storing section coincide in the work sequence, since it is considered that tasks on the screen in the wrong order as taught by LI et al. can be a second task/command erroneously placed in front of the first task/command.

	Regarding claims 7 and 17, KASSOW et al. in view of LI et al. discloses the control device and display method according to claims 1 and 11 as shown above.
	KASSOW et al. further discloses wherein the plurality of commands includes a fourth command (i.e. 26 indicates the movement of the end effector back to the initial position) [0092; FIG. 9],
the display position relation information includes third display position relation information indicating a relative third display position relation among the first command, the second command, and the fourth command (i.e. FIG. 9 shows the relationship in position between operations 23-26).
	Neither KASSOW et al. nor LI et al. specifically disclose that the second command is a command for repeating one or more commands located in associated display positions associated with the second command among display positions in the work sequence, the first command is a command included in the one or more commands and for causing the hand to perform one of opening and closing of the hand, and the fourth command is a command for causing the hand to perform the other of the opening and the closing of the hand.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of KASSOW et al. to include that the second command is a command for repeating one or more commands located in associated display positions associated with the second command among display positions in the work sequence, the first command is a command included in the one or more commands and for causing the hand to perform one of opening and closing of the hand, and the fourth command is a command for causing the hand to perform the other of the opening and the closing of the hand, since it is well known to be desirable for a robot to be able to perform an operation more than once, and since it is well known in the art that a robot picking up an item as taught by KASSOW et al. encompasses opening and closing a hand/end effector.
	Neither KASSOW et al. nor LI et al. specifically disclose the third display position relation indicated by the third display position relation information is a display position relation in which the first command is located in the associated display position and the fourth command is not located in the associated display position, and the display control section causes the display section to display the attention calling information when a relative display position relation among the first command, the second command, and the fourth command and the third display position relation indicated by the third display position relation information stored in the storing section coincide in the work sequence.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of KASSOW et al. in view of LI et al. to include the third display position relation indicated by the third display position relation information is a display position relation in which the first command is located in the associated display position and the fourth command is not located in the associated display position, and the display control section causes the display section to display the attention calling information when a relative display position relation among the first command, the second command, and the fourth command and the third display position relation indicated by the third display position relation information stored in the storing section coincide in the work sequence, since it is considered that tasks on the screen in the wrong order as taught by LI et al. can be a second task/command erroneously misplaced from the list of first tasks/commands.

	Regarding claim 9, KASSOW et al. in view of LI et al. discloses the control device according to claim 1 as shown above.
	Neither KASSOW et al. nor LI et al. specifically disclose wherein, when the attention calling information is displayed on the display section, the work sequence is inexecutable until the display of the attention calling information on the display section is deleted.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of KASSOW et al. to include wherein, when the attention calling information is displayed on the display section, the work sequence is inexecutable until the display of the attention calling information on the display section is deleted, since it is well-known to be desirable to prevent collisions between robots or other objects.

	Regarding claim 10, KASSOW et al. in view of LI et al. discloses a robot system comprising:
the robot; and the control device according to claim 1.

9.	Claim(s) 3, 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KASSOW et al. (US 2013/0255426 A1) in view of LI et al. (US 2019/0114482 A1) as applied to claims 1, 2, 6, 7, 9-12, 16 and 17 above, and further in view of Yamamoto et al (US 10,442,085 B2).
	
	Regarding claims 3 and 13, KASSOW et al. in view of LI et al. discloses the control device according to claims 1 and 11 as shown above.
	Neither KASSOW et al. nor LI et al. disclose wherein the second command is a command for moving a movable section included in the robot faster than predetermined speed.
	However, Yamamoto et al. discloses a command speed regulation unit that has a function of regulating, to the predetermined speed limit or lower, only a command speed that is estimated to be higher than the predetermined speed limit by the second speed comparison unit among command speeds included in the operation command [Claim 3].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of KASSOW et al. to include the features of Yamamoto et al. in order to improve the efficiency of cooperative work by a robot and an operator while ensuring the safety of the operator in a production site where the robot and the operator work in cooperation in the same space.

	Regarding claims 4 and 14, KASSOW et al. in view of LI et al. and Yamamoto et al. disclose the control device and display method according to claims 3 and 13 as shown above.
	Neither KASSOW et al. nor LI et al. nor Yamamoto et al. disclose wherein the predetermined speed is highest speed among a predetermined plurality of speeds.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Yamamoto et al. to include wherein the predetermined speed is highest speed among a predetermined plurality of speeds, since the device of KASSOW et al. facilitates a set speed of the robot for optimum operation efficiency.

10.	Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KASSOW et al. (US 2013/0255426 A1) in view of LI et al. (US 2019/0114482 A1) as applied to claims 1, 2, 6, 7, 9-12, 16 and 17 above, and further in view of Motoyoshi et al. (US 10,870,201 B2).

	Regarding claim 5, KASSOW et al. in view of LI et al. and Yamamoto et al. disclose the control device and display method according to claims 1 and 11 as shown above.
	Neither KASSOW et al. nor LI et al. disclose wherein the robot is a SCARA robot including a movable section and a shaft provided in the movable section and configured to move in a first direction, and the second command is a command for moving the shaft in the first direction.
	However, Motoyoshi et al. discloses a SCARA robot with a shaft connected to a first arm that are both configured to be moved in a direction different from a gravity direction [Abstract].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of KASSOW et al. to include the features of the SCARA robot of Motoyoshi et al. in order to effectively reduce an error of a position concerning the operation of the first movable section when the first movable section does not always receive a force in a fixed direction. 

11.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KASSOW et al. (US 2013/0255426 A1) in view of LI et al. (US 2019/0114482 A1) as applied to claims 1, 2, 6, 7, 9-12, 16 and 17 above, and further in view of Matsumoto (US 6,057,813 A).

	Regarding claim 8, KASSOW et al. in view of LI et al. and Yamamoto et al. disclose the control device according to claim 1 as shown above.
	Neither KASSOW et al. nor LI et al. disclose a setting section configured to set the display position relation information according to operation received from the user.
	However, Matsumoto discloses that in each of the teletext display and the channel selection display, the setting of the display position, the character size, etc. can be conducted independently without being restricted by the other display task (Col. 6, lines 53-63).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of KASSOW et al. to include the features of Matsumoto in order to simultaneously display on a desired display screen a plurality of display tasks that must be processed asynchronously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664